Title: From George Washington to George Washington Parke Custis, 29 August 1797
From: Washington, George
To: Custis, George Washington Parke



Dear Washington,
Mount Vernon 29th Augt 1797

Your letter of the 21st Instt came to hand by the last Post; and, as usual, gave us pleasure to hear that you enjoyed good health; were progressing well in your Studies; and that you were in the Road to promotion.
Senior class having left, or being on the point of leaving College—some of them with great eclat—ought to prove a strong stimulus to those who remain to acquire equal reputation which is no otherwise to be done than by perseverence & close application: In neither of which I hope you will be found deficient.
Not knowing the precise time that the Vacation commences, I have put under cover with this letter to Doctr Smith, Forty dollars to defray the expences of your Journey; and both your Grandmama & myself desire, that you will not think of doing it by Water, as the passage may not only be very tedious but subject to a variety of accidents to which a journey by Land is exempt: and as the Yellow fever is announced from authority to be in Philadelphia, we enjoin it on you strictly to pursue the rout, and the directions which you may receive from the President of the College, to avoid the inconveniencies, & consequences which a different conduct might involve you & others in.
Although I persuade myself that there is no occasion for the admonition, yet, I exhort you to come with a mind stedfastly resolved to return precisely at the time allotted; that it may be guarded against those ideas and allurements, wch unbend it from study, & cause reluctance to return to it again—better remain where you are than suffer impression of this sort to be imbibed from a visit, however desirous that visit may be to you, and pleasing to your friends, who will prefer, infinitely, your permanent good, to temporary gratifications—but I shall make all fears of this sort yield to a firm persuation that every day convinces you more and

more of the propriety & necessity of devoting your youthful days in the acquirement of that knowledge which will be advantageous, grateful—and pleasing to you in maturer years; and may be the foundation of your usefulness here & happiness hereafter.
Your Grandmama (who is prevented writing to you by General Spotswood & family’s being here) has been a good deal indisposed by swelling on one side of her face, but is now much better—The rest of the family within doors, are all well; and all unite in best regards for you—with your sincere friend and Affectionate

Go: Washington

